Owen, J.
It is conceded that this action is barred by-sec. 4222, Stats., unless it was brought within six years after the cause of action accrued. The question is, When did the cause of action accrue ? Plaintiff contends that this action is controlled by sub. (7), sec. 4222, which in effect provides that a cause of action for relief on the ground of fraud in a case which was on and before the 28th day of February, 1857, cognizable solely by the court of chancery, is not deemed to have accrued until the discovery by the aggrieved party of the facts constituting the fraud. The complaint alleges that the facts constituting the fraud were not known to plaintiff until on or about the month of July, 1912, and if said sub. (7) is controlling the action was brought before it was barred by the' statute. It is well settled that said sub. (7) relates only to equitable actions and does not affect purely legal actions. This was made so plain in Pietsch v. Milbrath, 123 Wis. 647, 101 N. W. 388, 102 N. W. 342, that nothing further need be said. A consideration of the complaint herein discloses that this is an unadulterated legal action brought for the specific purpose of recovering a money judgment for damages occasioned by the fraud* alleged. Such being its nature, the cause of action accrued when the fraud was perpetrated and not when it was discovered by plaintiff, and the statute of limitations had run thereon long before this action was commenced. The demurrer should have been sustained.
By the Court. — Order reversed, and cause remanded with directions to sustain the demurrer to the plaintiff’s complaint.